Title: From George Washington to Major General Riedesel, 31 March 1778
From: Washington, George
To: Riedesel, Friedrich Adolph (Adolf) von

 

Sir
Head Quarters Valley Forge 31st March 1778

It is some time since I have been honored with yours of the 11th January, to which I should have replied sooner, had I not been obliged to wait for an answer from General Gates upon the subject of your letter. He says you never applied directly to him for the exchange of Yourself, or any German Officers either of your own family or the Corps; but that he was told at Albany that you and Major General Phillips had separately applied to Sir William Howe to be exchanged for General Lee, and had been answered that as General prescot had been first taken he must be first exchanged. I imagine from the foregoing that General Gates must have misunderstood you, as he says he should have had no objection to exchanging the Foreign as well as the British Officers.
Commissioners from me are now negotiating a general Exchange of prisoners with Commissioners from Sir William Howe. If they agree upon terms I shall not have the least objection to exchanging a proportion of Foreign as well as British Officers. But you will please to observe that this is a matter which depends solely upon Sir William Howe’s pleasure, as he has a right to demand such officers as he thinks proper for an equal number of equal Rank: But I should suppose that justice to his Allies would point out the equity of an impartial Exchange. I have the Honor to be with Respect Sir Your most obt Servt

Go: Washington

